EXHIBIT 99.4 EXPERIENCE ART AND DESIGN, INC. For Immediate Release Company Contact: Gordon Root President 503-720-0914 Gordon@ExperienceAD.com Experience Art and Design Announces Stock Purchase Agreement with CI Holdings, Inc. WILSONVILLE, Oregon, May 8, 2013 - Experience Art and Design, Inc., a Nevada corporation f/k/a Clear System Recycling, Inc. (the “Company”) announces that on May 7, 2013 the Company entered into a Stock Purchase Agreement (“Purchase Agreement”) with CI Holdings, Inc., an Oregon corporation (“Seller”), whereby it purchased 100% of the equity capital of Chiurazzi Internazionale, S.r.l., an Italian corporation and a wholly-owned subsidiary of Seller (the “purchase transaction”). In connection with the purchase transaction, the Company changed its name from Clear System Recycling, Inc. to Experience Art and Design, Inc. Prior to the purchase transaction, the
